Link to Table of Contents United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-53278 IC PLACES, INC. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1662836 (I.R.S.
